Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 11/06/2020. As directed, claims 1-2, 13-15, and 19 were amended. Claim 16 was canceled. New claims 21-22 were added. Accordingly, claims 1-15 and 17-22 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 16, replace “determining, whether” with --determining whether--
Allowable Subject Matter
Claims 1-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 15, Examiner deems a method of operating a transport climate control system of a vehicle, comprising: while the vehicle is in transit, obtaining a state of charge of an energy storage device capable of providing power to the transport climate control system; receiving a planned route for the vehicle; receiving route status data associated with the planned route for the vehicle, wherein the route status data comprises at least one of traffic data, weather data, and geographic data identifying areas where the transport climate control system is to be solely powered by the energy storage device; determining a predicted charging of the energy storage device by an alternator configured to be driven by a prime mover based on the planned route and the route status data; determining an energy level including the state of charge and the predicted charging; determining whether the energy level is sufficient to complete the planned route for the vehicle based on the planned route and the route status data; and when the energy level is not sufficient to complete the planned route for the vehicle, providing a notification to a user via a display to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include consideration of a predicted charging of an energy storage device by an alternator driven by a prime mover based on a planned route and route status data in the context of providing a notification to a user of a transport climate control system of a vehicle. Claims 2-14 and 21, and 15, 17-20, and 22 depend from claims 1 and 15, respectively, and are deemed allowable at least by virtue of their dependence on claims 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669